Title: Alexander Coffin & Peleg Coffin Jr. to John Adams, 5 February 1784
From: Coffin, Alexander,Coffin, Peleg, Jr.
To: Adams, John


        
          Dear Sir—
          Boston. Feby 5. 1784
        
        While your great application to Public business increases the number of your friends (Especially in this Commonwealth) it cannot fail to multiply the Applications of those who must Consequently feel themselves distress’d at the very Idea of an Alien duty (much talk’d of by the Brittish Court as we are inform’d) on the Article of Spermocetei Oil; the use of which has never been much Known in Europe, excepting on the Island of Great Brittain, and has since its first use arrose in its Value from £14:—:— to £84:0.0 sterling per Ton—
        England in order to prevent the other Nations of Europe engaging in this business Prohibited the Importation of Oil from any Place without the Kingdom, has thereby made a monopoly of that most Advantageous branch of our Trade: and has ever been the only market in the World from whence the Artists of the Whale fishery of this Commonwealth, could derive the least advantage
        The southern States have the best of markets for their Produce while the Circumstances of this State carry their Commerce under every Possible Embarrisment, which while it tends to ruin a part, must certainly injure the whole of the Continent—
        From the small share we have in the Politics of our Country, as

Servants in the Legislature of this Commonwealth from the County of Nantucket, an Island ever fam’d for the Whale fishery, and Inhabited by upwards of Five thousand persons, whos entire dependance for their support is on that Business, (One of the most beneficial branches to the comunity executed in the United States) from whence a great Quantity of Coin has been bro’t into this Country drawn as it were from the Bottom of the great deep, Indeed a great part of the Remittances made to Great Brittain by our Merchants hath been of the spermo: Oil—which from the third Article of Preliminaries have Reason to presume your Excellency is no stranger to.—
        Therefore my dear Sir, from the duty we owe to the United States, to this Commonwealth (and to our Constituents as Fishermen) humbly crave your serious Attention as a matter of great Importance to them, and that you would use your Influence to impress the minds of the other Nations of Europe. with just Ideas of the high Worth & Importance of this branch of Trade, and the Value and good quallities of the Article of Spermocetei Oil; so that an Alien duty Imposed by Great Brittain, shall not Embarras the Trade of this Commonwealth, or throw her worthy Citizens into distress, which must be case should it take place—.
        We have the Honor to be your Excellincys / most Obedt: & Humbe servts.—
        
          Alexr. CoffinPeleg Coffin Junr:
        
      